Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               26-JUL-2021
                                                               12:06 PM
                                                               Dkt. 127 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


  FIRST EXTENSION OF ORDER REGARDING TEMPORARY EXTENSION OF THE
  TIME REQUIREMENTS UNDER HAWAIʻI RULES OF PENAL PROCEDURE RULE
                        10(a), (b), and (c)
               (CIRCUIT COURT OF THE THIRD CIRCUIT)
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
                   with Wilson, J., dissenting1)

             The COVID-19 pandemic has caused a public health
emergency.    In response to the pandemic, the Judiciary postponed
non-urgent court business and limited in-person proceedings in
an effort to ensure the health and safety of court users and
Judiciary personnel, and minimize the risk of spreading COVID-19
in the courts.     As COVID-19 cases remained low, court operations
resumed in accordance with public health safety guidance, and to
the extent possible with available resources.           Criminal
proceedings have proceeded in-person and by video conference in
accordance with court rules and as feasible.
             In late May 2021, there was an uptick of COVID-19
positive cases being reported at the Hawai‘i Community

      1  See Dissent Re: Order Regarding Temporary Extension of the Time
Requirements Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)
(Circuit Court of the Third Circuit), filed on June 1, 2021.
Correctional Center (“HCCC”).   Throughout this period, it was
reported that there were approximately two hundred fifty-six
active positive COVID-19 cases at HCCC.   As a result, HCCC was
in lockdown and no transport or remote hearings were occurring
at the time, thus affecting the time requirements for
arraignments under Hawai‘i Rules of Penal Procedure Rule 10.
           Thus, on June 1, 2021, this court entered the “Order
Regarding Temporary Extension of the Time Requirements Under
Hawai‘i Rules of Penal Procedural Rule 10(a), (b), and (c),”
which provided that the third circuit may temporarily extend the
time requirements for arraignments no longer than reasonably
necessary to protect public health and safety, while encouraging
judges to utilize remote technology whenever possible.
Currently, the June 1, 2021 order expires on July 31, 2021.
           Since the order was filed, the rate of positive COVID-
19 cases and hospitalizations on Hawai‘i Island, and within our
community correctional centers, continues to fluctuate.   Within
the past week, the positivity rate and hospitalizations have
spiked, and HCCC continues to remain in lockdown.   Thus, as the
pandemic conditions continue to evolve and impact our community,
health and safety precautions continue to remain in place.
Given the fluidity of these conditions, flexibility and
vigilance in adapting to these extraordinary circumstances is
vital, and the continued need to protect the health and safety
of court users and Judiciary personnel during this unprecedented
time remains paramount, thereby necessitating a further
extension of the June 1, 2021 order for third circuit criminal
matters.
           Accordingly, pursuant to article VI, section 7 of the
Hawaiʻi Constitution, Hawaiʻi Revised Statutes §§ 601-1.5 and




                                 2
602-5(a)(6), and Governor David Y. Ige’s Emergency
Proclamations,
          IT IS HEREBY ORDERED that the June 1, 2021 “Order
Regarding Temporary Extension of the Time Requirements Under
Hawai‘i Rules of Penal Procedural Rule 10(a), (b), and (c)” for
third circuit criminal matters is further extended until
September 30, 2021, unless otherwise modified or extended.
          Dated:   Honolulu, Hawaiʻi, July 26, 2021.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Todd W. Eddins




                                 3